DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffry Nelson on 09/02/2021.

The application has been amended as follows: 

11. (Currently Amended) The delivery system according to claim 1, further comprising a loader for loading of the bifurcated stent into the delivery catheter comprising an elongated third tube having a proximal end and a distal end provided with a third lumen adapted to slidably accommodate the bifurcated stent in a folded configuration, wherein the distal end of the third tube is configured to couple with the proximal end of the delivery catheter such that a first lumen of the delivery catheter and the third lumen

Allowable Subject Matter
Claims 1 – 20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination with fails to disclose or make obvious a delivery system for a bifurcated stent having a pair of arms as claimed in independent claims 1 and 15, wherein the delivery device comprises a fist tube having a proximal end, and a tubular bifurcated part at the distal end, wherein the tubular bifurcated part includes tubular lumens with a longitudinal slit disposed on the tubular bifurcated part, and wherein the slit spans no more than 30% of a circumference of each of the lumens while the slit is closed. The device further comprises wherein the tubular bifurcated part is configured to allow repeatable opening and closing of the slit.
The closest prior art, Kramer (US 20160346104 A1), discloses a delivery system (delivery catheter) (abstract) for a bifurcated stent (y-stent 320) having a stem (trunk 322) and a pair of arms (branches 324 / 326) (paragraph [0045] and Fig. 17A), comprising a delivery catheter (catheter 312) comprising an elongated first tube (catheter 312) having a proximal end (see annotated Fig. 17A) and a distal end (see annotated Fig. 17A) and a tubular bifurcated part (see annotated Fig. 17A) at the distal end and including tubular lumens within the tubular bifurcated part, and a longitudinal slit (see annotated Fig. 17A) disposed on the bifurcated part (see annotated Fig. 17A) 
Annotated Figure 17A of Kramer

    PNG
    media_image1.png
    553
    460
    media_image1.png
    Greyscale

The second closest prior art, Johnson (US 20140148891 A1), a delivery system (bifurcated catheter 100) for a bifurcated stent (stent 111) having a stem (vessel 123) and a pair of arms (arms 112, 111) (paragraph [0051]), comprising a delivery catheter (catheter 100) comprising an elongated first tube (catheter 100) having a proximal end (non-split end) and a tubular bifurcated part (junction 104) at the distal end (split end) (paragraph [0051]) configured to accommodate the arms (arms 112, 111) (paragraph [0051]), wherein a longitudinal slit (seam 105c creates a slit when dissolved – paragraph [0053]) disposed on the tubular bifurcated part (junction 104) including the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/GEORGE J ULSH/Primary Examiner, Art Unit 3771